DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9/2/2020.
This application is a 371 national stage of the PCT filed 2/20/2019.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/2/2020; 12/29/2020; 3/13/2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests a title that is more specific than robot control device by mentioning the motion sequence of basic motions. 

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “wherein the process is image process.” Amend this to “wherein the process is an image process.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first processing part in claims 1-3 and 9-13; second processing part in claims 2-3 and 12-13; command part in claims 1-2 and 11-12; reception part in claims 5, 17, and 18; input part in claims 6 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The processing parts and command parts are all implemented in a control device, which is described to include a processor and a memory device (see at least [0043], [0049], and [0051]). The reception part and input part are described as a keyboard or mouse (see at least [0042] and [0045]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-12, and 14 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Schmitt (US 20210046648 A1).

Regarding Claim 1,
Schmitt teaches
A control device for a robot that controls a motion of the robot, the control device for the robot comprising: a first processing part configured to (“an apparatus for determining an optimized movement sequence for a robot device for moving a first item such that the first item is brought to a target pose … The apparatus comprises: … a determination unit for determining the optimized movement sequence of the robot device while taking into consideration the simulated movement sections and constraints that indicate at least one starting pose and the target pose of the first item. The respective unit, for example the simulation unit or the determination unit, can be implemented in hardware and/or also in software. In the case of a hardware implementation, the respective unit can be in the form of an apparatus or in the form of part of an apparatus, for example in the form of a computer or in the form of a microprocessor or in the form of a control computer of a vehicle.” [0083-0086]; Examiner Interpretation: The determination unit is the first processing part.)
set a first state of the robot and a second state to which the first state transitions as inputs (“the starting pose and the target pose of the first item can be taken into consideration as constraints. The starting pose is in particular a pose of the first item before the robot device moves the first item in accordance with a movement sequence and guides it into the target pose.” See at least [0022])
and set at least one basic motion selected out of a plurality of basic motions which are performed by the robot for transition from the first state to the second state and a motion sequence of the basic motions as outputs (“The starting point for simulating the movement sections is in particular initially the movement section starting pose. The movement section starting pose can be the starting pose of the first item. Multiple movement sections can be simulated from this movement section starting pose. These movement sections are in particular random movement sections that all have the movement section starting pose as initial pose. The individual simulated movement sections can have different movement section target poses, however. During the simulation, a single movement section target pose is in particular randomly selected from these multiple movement section target poses. The selected movement section target pose is defined as a new starting point, that is to say as a new movement section starting pose. From this new movement section starting pose, multiple movement sections can again be randomly simulated, which in turn can have different (new) movement section target poses. One of the (new) movement section target poses can again be randomly selected in order to use it as further movement section starting pose. The steps of simulating the movement sections, randomly selecting a movement section target pose and stipulating the selected movement section target pose as new movement section starting pose can be iteratively repeated. In particular, they are repeated until it is detected that a movement section target pose of a simulated movement section is in the target area. The target area comprises the target pose in particular. When a movement section target pose is in the target area, the simulation can be stopped and the individual movement sections that have led to the target area can be put together so as to obtain the optimized movement sequence.” See at least [0040-0043]; Examiner Interpretation: The simulated motion sections are the basic motions.), 
a predetermined motion parameter being set for each of the basic motions (“the movement section can indicate for example the direction in which the robot device is supposed to move the first item along a coordinate system, the speed at which the robot device is supposed to move the first item and/or the force that the robot device is supposed to apply in doing so” [0014]; “a quality of the simulated movement section; a length of a path corresponding to the simulated movement section; a duration of a performance of the simulated movement section; an energy consumption of the performance of the simulated movement section; and/or a force occurring on the first and/or second item during the performance of the simulated movement section.” See at least [0073-0077]); 
and a command part configured to issue a motion command to the robot on the basis of the output from the first processing part (“In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0024]; “The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections.” See at least [0011]; Examiner Interpretation: A command part is implicit for the robot to execute the specified movement sequence.).  

Regarding Claim 2,
Schmitt further teaches
further comprising a second processing part configured to (“The apparatus comprises: a simulation unit for simulating movement sections of the robot device” [0083-0084]; Examiner Interpretation: The simulation unit is a second processing part.)
set the first state and the second state as inputs (“The simulation of the movement sections involves in particular physical simulations. The movement sections can be simulated by using a simulator. The simulator is for example a solid simulator that reproduces the dynamic system (first item and robot device). In particular, each movement section can be described by a movement section starting pose and a movement section target pose. During the simulation, random movement sections can be determined starting from an initial pose.” See at least [0015]; “In the methods according to the second embodiment, the simulation step S1 comprises steps S10-S13. In step S10, multiple movement sections that all set out from the same movement section starting pose of the robot device are determined at random. The movement section starting pose for the first pass is the starting pose of the first item 1. The simulated movement sections have different movement section target poses. In step S11, it is determined whether one of the movement section target poses is in a target area. The target area can comprise the target pose of the first item 1.” See at least [0112-113]; Examiner Interpretation: The simulation unit performs the simulation step S1 which comprises steps S10 and S11.  The first state is used as an input by the simulation unit in at least S10. The second state is used as an input by the simulation unit in at least S11.)
and set the motion parameter of each of the basic motions selected as the output of the first processing part for transition from the first state to the second state as outputs (“at least speeds can be included in the simulation as well.” See at least [0016]; “the movement section can indicate for example the direction in which the robot device is supposed to move the first item along a coordinate system, the speed at which the robot device is supposed to move the first item and/or the force that the robot device is supposed to apply in doing so” [0014]; “a length of a path corresponding to the simulated movement section; a duration of a performance of the simulated movement section; … and/or a force occurring on the first and/or second item during the performance of the simulated movement section.” [0074-0077]; Examiner Interpretation: By generating simulated movement sections with motion parameters (speed, force, length, and time), motion parameters of each basic motion are set implicitly by the simulation unit.), 
wherein the command part is configured to issue the motion command to the robot on the basis of the outputs from the first processing part and the second processing part (“In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0024]; “The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections.” See at least [0011]; Examiner Interpretation: A command part is implicit for the robot to execute the specified movement sequence.).

Regarding Claim 4,
Schmitt further teaches
wherein the motion parameter is output within a predetermined range (“The simulations of the movement sections are all effected while taking into consideration the same predetermined robot device properties and the same first and second item properties of the first and second items 1, 2. The robot device properties are maximum forces appliable by the robot device 3 and possible movements of the robot device 3.” See at least [0108]; Examiner Interpretation: Predetermined ranges for the parameters are defined by maximum forces appliable by the robot device and possible movements of the robot.).     

Regarding Claim 8,
Schmitt teaches
A control system for a robot comprising: the robot (“The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections. The robot device can be used in an automated manufacturing process, in particular in an industrial installation, or in a packaging process.” See at least [0011]); 
and the control device for the robot according to claim 1 (see rejection of claim 1 above)
wherein the robot transitions from the first state to the second state in accordance with the motion command from the control device (“The starting pose is in particular a pose of the first item before the robot device moves the first item in accordance with a movement sequence and guides it into the target pose. … The determination of an optimized movement sequence allows in particular reliable movement of the first item to the target pose. In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0022-0024]).  

Regarding Claims 9 and 10,
Schmitt teaches
(claim 9) A control method for a robot that controls a motion of the robot, the control method for the robot comprising steps as follows (“The following relates to a method for determining an optimized movement sequence for a robot device and to an apparatus for performing such a method.” [0002]): 
(claim 10) A non-transitory computer-readable storage medium storing a control program that controls a motion of a robot, the control program causing a computer to perform steps as follows (“a computer program product (non-transitory computer readable storage medium having instructions, which when executed by a processor, perform actions) that prompts the performance of the method according to the first aspect or according to an embodiment of the first aspect on a program-controlled device is proposed.” [0081]):
preparing for a first processing part to set a first state of the robot and a second state to which the first state transitions as inputs (“the starting pose and the target pose of the first item can be taken into consideration as constraints. The starting pose is in particular a pose of the first item before the robot device moves the first item in accordance with a movement sequence and guides it into the target pose.” See at least [0022])
and set at least one basic motion selected out of a plurality of basic motions which are performed by the robot for transition from the first state to the second state and a motion sequence of the basic motions as outputs (“The starting point for simulating the movement sections is in particular initially the movement section starting pose. The movement section starting pose can be the starting pose of the first item. Multiple movement sections can be simulated from this movement section starting pose. These movement sections are in particular random movement sections that all have the movement section starting pose as initial pose. The individual simulated movement sections can have different movement section target poses, however. During the simulation, a single movement section target pose is in particular randomly selected from these multiple movement section target poses. The selected movement section target pose is defined as a new starting point, that is to say as a new movement section starting pose. From this new movement section starting pose, multiple movement sections can again be randomly simulated, which in turn can have different (new) movement section target poses. One of the (new) movement section target poses can again be randomly selected in order to use it as further movement section starting pose. The steps of simulating the movement sections, randomly selecting a movement section target pose and stipulating the selected movement section target pose as new movement section starting pose can be iteratively repeated. In particular, they are repeated until it is detected that a movement section target pose of a simulated movement section is in the target area. The target area comprises the target pose in particular. When a movement section target pose is in the target area, the simulation can be stopped and the individual movement sections that have led to the target area can be put together so as to obtain the optimized movement sequence.” See at least [0040-0043]; Examiner Interpretation: The simulated motion sections are the basic motions.), 
a predetermined motion parameter being set for each of the basic motions (“the movement section can indicate for example the direction in which the robot device is supposed to move the first item along a coordinate system, the speed at which the robot device is supposed to move the first item and/or the force that the robot device is supposed to apply in doing so” [0014]; “a quality of the simulated movement section; a length of a path corresponding to the simulated movement section; a duration of a performance of the simulated movement section; an energy consumption of the performance of the simulated movement section; and/or a force occurring on the first and/or second item during the performance of the simulated movement section.” See at least [0073-0077]); 
inputting the first state and the second state to the first processing part and outputting the at least one basic motion and the motion sequence of the basic motions (“a determination unit for determining the optimized movement sequence of the robot device while taking into consideration the simulated movement sections and constraints that indicate at least one starting pose and the target pose of the first item.” See at least [0085]); 
and issuing a motion command to the robot on the basis of the output from the first processing part (“In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0024]; “The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections.” See at least [0011]; Examiner Interpretation: A command part is implicit for the robot to execute the specified movement sequence.).

Regarding Claim 11,
A processing device that processes a processing object, the processing device comprising: a first processing part configured to (“an apparatus for determining an optimized movement sequence for a robot device for moving a first item such that the first item is brought to a target pose … The apparatus comprises: … a determination unit for determining the optimized movement sequence of the robot device while taking into consideration the simulated movement sections and constraints that indicate at least one starting pose and the target pose of the first item. The respective unit, for example the simulation unit or the determination unit, can be implemented in hardware and/or also in software. In the case of a hardware implementation, the respective unit can be in the form of an apparatus or in the form of part of an apparatus, for example in the form of a computer or in the form of a microprocessor or in the form of a control computer of a vehicle.” [0083-0086]; Examiner Interpretation: The determination unit is the first processing part.)
set a first state of the processing object and a second state to which the first state transitions as inputs (“the starting pose and the target pose of the first item can be taken into consideration as constraints. The starting pose is in particular a pose of the first item before the robot device moves the first item in accordance with a movement sequence and guides it into the target pose.” See at least [0022])
and set at least one basic process selected out of a plurality of basic processes which are performed on the processing object and a process sequence of the basic processes as outputs for transition from the first state to the second state (“The starting point for simulating the movement sections is in particular initially the movement section starting pose. The movement section starting pose can be the starting pose of the first item. Multiple movement sections can be simulated from this movement section starting pose. These movement sections are in particular random movement sections that all have the movement section starting pose as initial pose. The individual simulated movement sections can have different movement section target poses, however. During the simulation, a single movement section target pose is in particular randomly selected from these multiple movement section target poses. The selected movement section target pose is defined as a new starting point, that is to say as a new movement section starting pose. From this new movement section starting pose, multiple movement sections can again be randomly simulated, which in turn can have different (new) movement section target poses. One of the (new) movement section target poses can again be randomly selected in order to use it as further movement section starting pose. The steps of simulating the movement sections, randomly selecting a movement section target pose and stipulating the selected movement section target pose as new movement section starting pose can be iteratively repeated. In particular, they are repeated until it is detected that a movement section target pose of a simulated movement section is in the target area. The target area comprises the target pose in particular. When a movement section target pose is in the target area, the simulation can be stopped and the individual movement sections that have led to the target area can be put together so as to obtain the optimized movement sequence.” See at least [0040-0043]; Examiner Interpretation: The simulated motion sections are the basic processes.), 
a predetermined process parameter being set for each of the basic processes (“the movement section can indicate for example the direction in which the robot device is supposed to move the first item along a coordinate system, the speed at which the robot device is supposed to move the first item and/or the force that the robot device is supposed to apply in doing so” [0014]; “a quality of the simulated movement section; a length of a path corresponding to the simulated movement section; a duration of a performance of the simulated movement section; an energy consumption of the performance of the simulated movement section; and/or a force occurring on the first and/or second item during the performance of the simulated movement section.” See at least [0073-0077]);
and a command part configured to perform processes on the processing object on the basis of the output from the first processing part (“In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0024]; “The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections.” See at least [0011]; Examiner Interpretation: A command part is implicit for the robot to execute the specified processes.).  

Regarding Claim 12,
  Schmitt further teaches
further comprising a second processing part configured to (“The apparatus comprises: a simulation unit for simulating movement sections of the robot device” [0083-0084]; Examiner Interpretation: The simulation unit is a second processing part.)
set the first state of the processing object and the second state to which the first state transitions as inputs (“The simulation of the movement sections involves in particular physical simulations. The movement sections can be simulated by using a simulator. The simulator is for example a solid simulator that reproduces the dynamic system (first item and robot device). In particular, each movement section can be described by a movement section starting pose and a movement section target pose. During the simulation, random movement sections can be determined starting from an initial pose.” See at least [0015]; “In the methods according to the second embodiment, the simulation step S1 comprises steps S10-S13. In step S10, multiple movement sections that all set out from the same movement section starting pose of the robot device are determined at random. The movement section starting pose for the first pass is the starting pose of the first item 1. The simulated movement sections have different movement section target poses. In step S11, it is determined whether one of the movement section target poses is in a target area. The target area can comprise the target pose of the first item 1.” See at least [0112-113]; Examiner Interpretation: The simulation unit performs the simulation step S1 which comprises steps S10 and S11.  The first state is used as an input by the simulation unit in at least S10. The second state is used as an input by the simulation unit in at least S11.)
and set the process parameter of each of the basic processes selected as the output of the first processing part to transition from the first state to the second state (“at least speeds can be included in the simulation as well.” See at least [0016]; “the movement section can indicate for example the direction in which the robot device is supposed to move the first item along a coordinate system, the speed at which the robot device is supposed to move the first item and/or the force that the robot device is supposed to apply in doing so” [0014]; “a length of a path corresponding to the simulated movement section; a duration of a performance of the simulated movement section; … and/or a force occurring on the first and/or second item during the performance of the simulated movement section.” [0074-0077]; Examiner Interpretation: By generating simulated movement sections with motion parameters (speed, force, length, and time), motion parameters of each basic motion are set implicitly by the simulation unit. Motion parameters are process parameters.),
wherein the command part is configured to process the processing object on the basis of the outputs from the first processing part and the second processing part (“In particular an optimized movement sequence is provided that guides the first item into the desired target pose” [0024]; “The robot device is for example a robot, a robot arm or a device that can perform a specified movement sequence and/or movement sections.” See at least [0011]; Examiner Interpretation: A command part is implicit for the robot to execute the specified processes.).

Regarding Claim 14,
Schmitt further teaches
wherein the process parameter is output within a predetermined range (“The simulations of the movement sections are all effected while taking into consideration the same predetermined robot device properties and the same first and second item properties of the first and second items 1, 2. The robot device properties are maximum forces appliable by the robot device 3 and possible movements of the robot device 3.” See at least [0108]; Examiner Interpretation: Predetermined ranges for the parameters are defined by maximum forces appliable by the robot device and possible movements of the robot.).     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20210046648 A1) in view of Takahashi (US 20170274534 A1).

Regarding Claim 3,
Schmitt does not explicitly teach
wherein, when the robot is not able to transition to the second state using a predetermined criterion depending on the output from the first processing part, the second processing part is configured to output the motion parameter.  
However, Takahashi teaches
“it is judged as to whether or not the current robot position reaches determined position 1 (step S204). Concretely, the first commanded amount of movement calculated in step S203 is compared to a predetermined threshold, and then, when the first commanded amount of movement is equal to or lower than the threshold, it can be judged that robot 10 has reached determined position 1. For example, if the threshold is set to 0.5 mm, it can be judged that robot 10 has reached determined position 1 when the first commanded amount of movement is lower than 0.5 mm. In this regard, it is preferable that the threshold be determined so that the robot can be positioned at the target position with accuracy higher than positioning accuracy inherently provided to the robot. In step S205, when robot 10 does not reach determined position 1, a second commanded amount of movement is calculated by adjusting the first commanded amount of movement calculated in step S203, and then robot 10 is moved based on the second commanded amount of movement (step S206)” See at least [0040-0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Takahashi to reduce or eliminate error in reaching a destination (“Even when robot 10 is precisely moved to or near commanded position 1 in the control, robot 10 may not be precisely moved to the position (determined position 1) corresponding to commanded position 1 in fact, due to an error factor with respect to each portion of robot 10” [0037]; “adjusting the amount of movement by the parameter determined from the mechanical characteristic of the robot, the error factors of the robot … can be reduced or eliminated” See at least [0078]).

Regarding Claim 13,
Schmitt does not explicitly teach
wherein, when the processing object is not able to transition to the second state using a predetermined criterion depending on the output from the first processing part, the second processing part is configured to output the process parameter.  
However, Takahashi teaches
“it is judged as to whether or not the current robot position reaches determined position 1 (step S204). Concretely, the first commanded amount of movement calculated in step S203 is compared to a predetermined threshold, and then, when the first commanded amount of movement is equal to or lower than the threshold, it can be judged that robot 10 has reached determined position 1. For example, if the threshold is set to 0.5 mm, it can be judged that robot 10 has reached determined position 1 when the first commanded amount of movement is lower than 0.5 mm. In this regard, it is preferable that the threshold be determined so that the robot can be positioned at the target position with accuracy higher than positioning accuracy inherently provided to the robot. In step S205, when robot 10 does not reach determined position 1, a second commanded amount of movement is calculated by adjusting the first commanded amount of movement calculated in step S203, and then robot 10 is moved based on the second commanded amount of movement (step S206)” See at least [0040-0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Takahashi to reduce or eliminate error in reaching a destination (“Even when robot 10 is precisely moved to or near commanded position 1 in the control, robot 10 may not be precisely moved to the position (determined position 1) corresponding to commanded position 1 in fact, due to an error factor with respect to each portion of robot 10” [0037]; “adjusting the amount of movement by the parameter determined from the mechanical characteristic of the robot, the error factors of the robot … can be reduced or eliminated” See at least [0078]).

Regarding Claim 16,
Schmitt further teaches
wherein the motion parameter is output within a predetermined range (“The simulations of the movement sections are all effected while taking into consideration the same predetermined robot device properties and the same first and second item properties of the first and second items 1, 2. The robot device properties are maximum forces appliable by the robot device 3 and possible movements of the robot device 3.” See at least [0108]; Examiner Interpretation: Predetermined ranges for the parameters are defined by maximum forces appliable by the robot device and possible movements of the robot.).     

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20210046648 A1) in view of Takahashi (US 20170274534 A1) and Backes (US 5231693 A).

Regarding Claim 18,
Schmitt does not explicitly teach
further comprising a reception part configured to receive adjustment of the motion parameter of each of the basic motions.
However, Backes teaches
	“adjustment or modification of the default or previously modified parameterization of these primitives is accomplished interactively by the operator by both entry of data via keyboard entry device 56” See at least col. 6, lines 32-35.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Backes to make adjusting parameters of less complex task primitives convenient for an operator so as to develop complex tasks (see at least col. 5, line 60 to col. 6, line 43).

Claim(s) 5-6, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20210046648 A1) in view of Backes (US 5231693 A).

Regarding Claims 5 and 17,
Schmitt does not explicitly teach
further comprising a reception part configured to receive adjustment of the motion parameter of each of the basic motions.  
However, Backes teaches
	“adjustment or modification of the default or previously modified parameterization of these primitives is accomplished interactively by the operator by both entry of data via keyboard entry device 56” See at least col. 6, lines 32-35.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Backes to make adjusting parameters of less complex task primitives convenient for an operator so as to develop complex tasks (see at least col. 5, line 60 to col. 6, line 43).

Regarding Claims 6 and 19,
Schmitt does not explicitly teach
further comprising an input part configured to receive designation of the second state.
However, Backes teaches
	“One convenient feature of telerobot control system 10 useful during the development of parameterized sequences of task primitives is the ability to set positions, such as destinations, by use of simulation terminal 30. A mouse, or other hand input device such as hand controller 68, is used to move a cursor superimposed on the simulation presented on monitor 62 or on the actual video presented on monitor 42. Positioning the cursor on the actual or simulated image of a particular spot in the work environment can be used as a convenient way to establish the position of that spot as a destination or other parameter for a task primitive.” See at least Col. 9, lines 30-41
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Backes to make programming the robot convenient for an operator (See at least Col. 9, lines 30-41).

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20210046648 A1) in view of Yip (US 20190184561 A1).

Regarding Claims 7 and 20,
Schmitt does not explicitly teach
wherein the first processing part comprises a learned learning machine.  
However, Yip teaches
	“The systems and methods take advantage of RNN's capability of generating step sequences for learning, and generate sequential waypoints from a given start position to the given goal position. The RNN may be trained on optimal trajectories that span the entire configuration space, which allows it to internalize a network that generates optimal path sequences.” See at least [0047]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Yip to use a learned learning machine to decrease the amount of time for a processing part to generate an optimal trajectory (See at least [0011] and [0048]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 20210046648 A1) in view of Levine (US 20170334066 A1).

Regarding Claim 15,
Schmitt does not explicitly teach
wherein the process is image process, the plurality of basic processes are filtering processes performed on an image.
However, Levine teaches
“Some implementations are directed to training a deep neural network model to predict at least one transformation (if any), of an image of a robot's environment, that would occur as a result of implementing at least a portion of a particular movement of the robot in the environment. The trained deep neural network model may predict the transformation based on input that includes: (1) the image, and (2) robot movement parameters that define the portion of the particular movement. The predicted transformation may be utilized to transform the image to generate a predicted image of the robot's environment, where the predicted image predicts the robot's environment were the portion of the particular movement to occur. In other words, the predicted image illustrates a prediction of the robot's environment after the portion of the particular movement occurs and may be utilized, for example, to predict motion(s) of object(s) in the environment that would occur as a result of the particular movement.” See at least [0002]; “In some implementations, the at least one predicted transformation of pixels of the current image includes one or more normalized distributions each corresponding to one or more of the pixels. In some of those implementations, transforming the current image includes: applying the normalized distribution to the current image using a convolution operation. In some versions of those implementations, each of the normalized distributions corresponds to a corresponding one of the pixels.” See at least [0013]; “There can be 10 CDNA filters in the case of CDNA, which can be 5×5 in size and normalized to sum to 1 via a spatial softmax, so that each filter represents a distribution over positions in the previous image from which a new pixel value can be obtained” See at least [0099].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schmitt to further include the teachings of Levine to provide a practical method of ‘visualizing’ implementation in pre-runtime processing to generate robot motion controls (“In this manner, a result of a particular movement may be effectively “visualized” prior to implementation of the particular movement, and the particular movement implemented if the result is desirable. As described herein, in various implementations the deep neural network model predicts an image at each of a plurality of future time steps based on candidate movement parameters for those future time steps, thereby enabling effective visualization many time steps into the future.” See at least [0003]; “However, to scale real-world interaction learning to a variety of scenes and objects, acquiring manually labeled object information becomes increasingly impractical. To learn about physical object motion without necessitating labels of objects, implementations described herein employ an action-conditioned motion prediction model that explicitly models pixel motion, by predicting a distribution over pixel motion from previous frames.” See at least [0029]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vogel (US 20210154840 A1) is pertinent because it discusses selecting a sequence of individual basic movements with predetermined parameters for a mobile robots (“e.g. multiple rotations 1° to the right, forward movement, multiple rotations 1° to the right, forward movement, etc.” [0113]).
MÜHLIG (US 20160288323 A1) is pertinent because it discusses generating combined actions by combining at least two actions out of a set of original actions stored in an action library and a learned control policy.
Yoshizawa (US 20100023164 A1) is pertinent because it discusses taking an initial position and a final position as inputs, a plurality of points being generated, and intermediate transition points being selected from the plurality of points.
Skoglund (NPL: “Programming by Demonstration of Pick-and-Place Tasks for Industrial Manipulators using Task Primitives”) is pertinent because it discusses learning a sequence of task primitives from a pick and place trajectory demonstration by an operator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664